Citation Nr: 0306052	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals, medial meniscus and cruciate 
ligaments, left knee, with osteochondritis dissecans.

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative arthritis, left knee, postoperative total knee 
arthroplasties, from April 26, 1993 to November 18, 1997.

3.  Entitlement to an effective date prior to February 1, 
1999, for the assignment of a 60 percent evaluation for 
degenerative arthritis, left knee, postoperative total knee 
arthroplasties. 

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.




REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1953 to February 
1959.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1993, February 2000 and 
December 2001 rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in St. Petersburg, 
Florida, and Winston-Salem, North Carolina.  The Board 
remanded this case to the RO for additional development in 
March 1997 and December 1997.

The veteran also perfected appeals of the RO's November 1994 
and October 2000 rating decisions denying service connection 
for thrombophlebitis of the left leg and granting a total 
disability evaluation based on individual unemployability 
(TDIU), effective from October 14, 1999.  However, with 
regard to the first claim, after the Board affirmed the RO's 
denial in December 1997, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and the Court vacated and remanded the 
Board's decision for readjudication.  Thereafter, the Board 
remanded the claim to the RO for additional development, and 
while the claim was in remand status, in a rating decision 
dated September 2002, the RO granted the veteran the benefit 
sought.  In the same rating decision, the RO also granted the 
veteran the benefit sought with regard to the second claim, 
that is, an earlier effective date of April 26, 1993, for the 
grant of TDIU.  Based on the RO's actions in this regard, the 
veteran's claims of entitlement to service connection for 
thrombophlebitis of the left leg and entitlement to an 
effective date prior to October 14, 1999, for a grant of TDIU 
have been satisfied and are not now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the claims' equitable dispositions. 

2.  The veteran's left knee disability is, in part, 
productive of slight subluxation and severe lateral 
instability, thereby necessitating the use of a brace or 
cane.  

3.  From April 26, 1993 to November 18, 1997, the veteran's 
knee disability also was productive of severe degenerative 
arthritis with extension limited to 20 degrees. 

4.  Neither of the veteran's left knee disabilities, alone, 
is so exceptional or unusual with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

5.  In December 1978, the veteran filed a claim for an 
increased evaluation for his left knee disability.  

6.  Also, in December 1978, the RO requested information in 
support of the veteran's claim, which he did not submit until 
May 1982.

7.  In May 1982, the RO received private medical records from 
the veteran, which the RO construed as a claim for an 
increased evaluation for a left knee disability.   

8.  In July 1982, the RO denied the veteran's claim and 
notified the veteran of the decision and of his appellate 
rights with regard to the decision.

9.  In October 1982, the RO received a written statement from 
the veteran seeking reconsideration of the May 1982 decision.

10.  In August 1983, the RO again denied the veteran's claim 
for an increased evaluation.  

11.  In September 1983, the RO notified the veteran of the 
August 1983 decision and of his appellate rights with regard 
to the decision, but the veteran did not appeal.

12.  In April 1993, the veteran filed his most recent claim 
for an increased evaluation for a left knee disability.

13.  In October 2000 and December 2001, the RO granted the 
veteran separate service connection for degenerative 
arthritis, left knee, postoperative total knee 
arthroplasties, and assigned that disability evaluations of 
30 percent, effective from April 1993, 100 percent, effective 
from November 1997, and 60 percent, effective from January 1, 
1999.  

14.  It was not factually ascertainable that the veteran's 
left knee arthritis was 60 percent disabling at any time 
prior to November 1997.  

15.  From July 1998 to March 2000, the veteran was not 
bedridden and did not require the regular aid and attendance 
of another person with regard to such functions as dressing 
himself, keeping himself ordinarily clean and presentable, 
adjusting a special prosthetic or orthopedic device, feeding 
himself, or protecting himself from the hazards or dangers 
incident to his daily environment.

16.  During some of the time period extending from July 1998 
to March 2000, the veteran had a single service-connected 
disability assigned a temporary 100 percent rating, but he 
did not have additional service-connected disability 
involving different anatomical segments or bodily systems 
independently ratable at 60 percent.   

17.  From July 1998 to March 2000, the veteran was not 
substantially confined to his dwelling and the immediate 
premises or to the ward or clinical areas of an institution 
by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for postoperative residuals, medial meniscus 
and cruciate ligaments, left knee, with osteochondritis 
dissecans have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.68. 4.71a, 
Diagnostic Code 5257 (2002).  

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for degenerative arthritis, left knee, 
postoperative total knee arthroplasties, from April 26, 1993 
to November 18, 1997, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5261 (2002).  

3.  The August 1983 rating decision, in which the RO denied 
the veteran entitlement to an increased evaluation for a left 
knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

4.  The criteria for entitlement to an effective date prior 
to February 1, 1999, for the assignment of a 60 percent 
evaluation for degenerative arthritis, left knee, 
postoperative total knee arthroplasties have not been met.  
38 U.S.C.A. §§ 5101, 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.400 (2002).

5.  The criteria for entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or by reason of being housebound have not been met.  38 
U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to evaluations in excess of 30 percent for 
postoperative residuals, medial meniscus and cruciate 
ligaments, left knee, with osteochondritis dissecans, and in 
excess of 30 percent for degenerative arthritis, left knee, 
postoperative total knee arthroplasties, from April 26, 1993 
to November 18, 1997, an effective date prior to February 1, 
1999, for the assignment of a 60 percent evaluation for 
degenerative arthritis, left knee, postoperative total knee 
arthroplasties, and special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.  In rating decisions dated August 1993, February 
2000 and December 2001, the RO denied the veteran entitlement 
to these benefits, and thereafter, the veteran appealed the 
RO's decisions.  

While the veteran's appeal was pending, the President signed 
into law legislation that, in part, enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  Further, during the pendency of this 
appeal, in August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  VA has indicated that, 
with the exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated July 
2001, the RO informed the veteran of the change in the law 
and indicated that it was developing and would consider his 
claims pursuant to that law.  As explained in greater detail 
below, a review of the record reflects that, indeed, the RO 
undertook all development necessary to comply with the 
notification and assistance requirements of the VCAA.  As 
well, thereafter, in statements of the case issued in January 
2002 and September 2002 and a supplemental statement of the 
case issued in January 2002, the RO reconsidered the 
veteran's claims pursuant to the VCAA.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claims and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  For instance, in letters dated 
March 1995, the RO requested the veteran to furnish the names 
and mailing addresses of treating doctors and medical 
facilities and informed the veteran that it had requested 
medical evidence from various medical facilities the veteran 
had identified.  The RO indicated that while it was VA's 
policy to assist claimants in gathering pertinent evidence, 
it could not compel a private physician or hospital to 
furnish requested records.  The RO explained that, 
ultimately, it was the veteran's responsibility to ensure 
that the records were sent to VA.  In a letter dated June 
1998, the RO informed the veteran that in order to determine 
the disabling effect of the disability at issue, the veteran 
needed to undergo a VA examination.  The RO explained that it 
would soon notify the veteran of the date and time of the 
examination.  In a letter dated July 2001, the RO advised the 
veteran to submit evidence showing his disability had 
worsened, including reports of surgeries performed in 1998 
and 2000.  As well, the RO indicated that it would help the 
veteran get medical and employment records and records from 
other federal agencies provided he furnished sufficient 
information to do so.  The RO also indicated that it had 
requested certain VA records and obtained others and that it 
would also request records from private providers if the 
veteran signed the enclosed forms authorizing the release of 
those records.   

In addition, in rating and hearing officer decisions dated 
August 1993, April 1995, July 1997, June 1998, May 1999, 
February 2000, October 2000, and December 2001, letters 
notifying the veteran of those decisions, statements of the 
case issued in September 1993, December 2001, and September 
2002, and supplemental statements of the case issued in April 
1995, July 1997, and January 2002, the RO informed the 
veteran of the reasons for which his claims had been denied 
and of the evidence still needed to substantiate his claims, 
notified him of all regulations pertinent to his claims, 
including those involving VA's duties to notify and assist, 
and provided him an opportunity to submit additional evidence 
and to present additional argument, including in the form of 
hearing testimony, in support of his claims.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West 2002).  For instance, the RO secured and associated 
with the claims file all evidence identified by the veteran 
as being pertinent to his claims, including VA and private 
inpatient and outpatient treatment records, and since then, 
the veteran has not identified any other outstanding evidence 
that needs to be secured.  The RO also developed the medical 
evidence to the extent necessary to decide equitably the 
veteran's claims.  After the veteran filed his claim for an 
increased evaluation, the RO afforded the veteran multiple VA 
examinations, during which examiners discussed the severity 
of the veteran's left knee disabilities. 

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claims' 
equitable dispositions, the Board must now decide the merits 
of those claims.

I.  Claims for Increased Evaluations

The veteran seeks increased evaluations for his left knee 
disabilities.  He alleges that the evaluations currently 
assigned these disabilities do not accurately reflect the 
severity of his left knee symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2002); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995) (holding that, when assigning a 
disability rating under a diagnostic code predicated on 
limitation of motion, the adjudicator must consider 
functional loss due to pain on use, flare-ups, fatigability, 
incoordination, and pain on movements).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOPGCPREC 9-98 (August 14, 
1998) (9-98).  Additional disability is shown when a veteran 
meets the criteria for a noncompensable evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 
6.  A separate evaluation may also be granted under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  9-98 at 
paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

In this case, the RO initially granted the veteran service 
connection for a left knee disability characterized as 
postoperative medial meniscus, left knee, by rating decision 
dated July 1962.  The RO assigned this disability an 
evaluation of 10 percent pursuant to 38 C.F.R. § 4.71a, DC 
5257, effective from July 2, 1962.  By rating decision dated 
August 1971, the RO recharacterized the veteran's left knee 
disability as postoperative residuals, medial meniscus and 
cruciate ligaments, left knee, with osteochondritis 
dissecans.  As well, the RO increased the evaluation assigned 
this disability to 30 percent pursuant to 38 C.F.R. § 4.71a, 
DC 5257, effective from April 20, 1971.  By rating decision 
dated August 1983, the RO again recharacterized the veteran's 
left knee disability as postoperative multiple injuries, left 
knee, with traumatic arthritis.  For many years thereafter, 
the RO continued the 30 percent evaluation assigned that 
disability.  

In April 1993, the veteran filed a claim for increase for his 
left knee disability.  In 1997, the veteran was hospitalized 
for his left knee disability, and based on this 
hospitalization, the RO granted the veteran a temporary total 
evaluation, effective from November 19, 1997.  By rating 
decisions dated February 2000 and October 2000, the RO 
increased the evaluation assigned the veteran's post-
convalescent left knee disability to 60 percent, pursuant to 
38 C.F.R. § 4.71a, DC 5055, effective from February 1, 1999.  
By rating decision dated December 2001, and based on the 
aforementioned GC opinions, the RO: recharacterized the 
veteran's left knee disability as postoperative residuals, 
medial meniscus and cruciate ligaments, left knee, with 
osteochondritis dissecans; continued the 30 percent 
evaluation assigned that disability, pursuant to 38 C.F.R. § 
4.71a, DC 5257, effective from April 20, 1971; granted the 
veteran service connection for degenerative arthritis, left 
knee, postoperative total knee arthroplasties; and assigned 
that disability separate evaluations of 30 percent, effective 
from April 26, 1993, 100 percent, effective from November 19, 
1997, 60 percent, effective from February 1, 1999, 100 
percent, effective from October 14, 1999, and 60 percent, 
effective from April 1, 2001, all pursuant to 38 C.F.R. § 
4.71a, DCs 5010 and 5055.  

Since then, these evaluations have remained in effect and the 
veteran and his representative have continued to dispute the 
30 percent evaluations assigned postoperative residuals, 
medial meniscus and cruciate ligaments, left knee, with 
osteochondritis dissecans, and degenerative arthritis, left 
knee, postoperative total knee arthroplasties, from April 26, 
1993 to November 18, 1997.  

DC 5257, which governs evaluations of knee impairments, 
provides that a 10 percent evaluation is assignable for 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is assignable for moderate recurrent 
subluxation or lateral instability and a 30 percent 
evaluation is assignable for severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2002).  

DC 5055 provides that a 100 percent evaluation is assignable 
for one year following implantation of a knee prosthesis.  
Subsequent to the one-year period, a 60 percent evaluation is 
assignable when there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
If the veteran does not meet the criteria for a 60 percent 
evaluation, in that there are intermediate degrees of 
residual weakness, pain or limitation of motion, the knee 
disability is to be evaluated by analogy to DC 5256, 5261, or 
5262, with a minimum evaluation of 30 percent.  38 C.F.R. § 
4.71a, DC 5055 (2002).  The veteran did not undergo a left 
arthroscopy until November 1997.

DCs 5260 and 5261 provide that a noncompensable evaluation is 
assignable for flexion limited to 60 degrees or extension 
limited to 5 degrees.  A 10 percent evaluation is assignable 
for flexion limited to 45 degrees or extension limited to 10 
degrees.  A 20 percent evaluation is assignable for flexion 
limited to 30 degrees or extension limited to 20 degrees.  A 
30 percent evaluation is assignable for flexion limited to 15 
degrees or extension limited to 20 degrees.  A 40 percent 
evaluation is assignable for extension limited to 30 degrees.  
A 50 percent evaluation is assignable for extension limited 
to 45 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2002).  

DC 5262 provides that a 30 percent evaluation is assignable 
for malunion of the tibia and fibula, with marked knee or 
ankle disability.  A 40 percent evaluation is assignable for 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, DC 5262 (2002).

DC 5010 provides that arthritis that is due to trauma and 
substantiated by x-ray findings should be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2002).  
DC 5003, which governs ratings of degenerative arthritis, 
provides that this arthritis, established by X-ray findings 
will be evaluated on the basis of limitation of motion under 
the appropriate DC for the specific joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code, 
an evaluation of 10 percent is assignable for each major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
DC 5003 (2002).  In this case, the appropriate DCs for rating 
limitation of motion of the veteran's knees are DC 5260 and 
5261, the criteria of which are noted above.  

Another DC that is potentially applicable to the veteran's 
claims for increased evaluations is DC 5256.  This DC 
provides that a 30 percent evaluation is assignable for 
ankylosis of the knee, favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees.  A 40 
percent evaluation is assignable for ankylosis of the knee, 
in flexion between 10 degrees and 20 degrees.  A 50 percent 
evaluation is assignable for ankylosis of the knee, in 
flexion between 20 degrees and 45 degrees.  A 60 percent 
evaluation is assignable for ankylosis of the knee, extremely 
unfavorable, in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, DC 5256 (2002). 

Applicable regulations also include an "amputation rule" 
which provides that the combined rating for disabilities of 
an extremity shall not exceed the rating for the amputation 
at the elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation, diagnostic 
code 5165.  This 40 percent rating may be further combined 
with evaluation for disabilities above the knee but not to 
exceed the above the knee amputation elective level.  
38 C.F.R. § 4.68 (2002).   With specific regard to the leg, 
amputation of a lower extremity at the middle or lower thirds 
of the thigh may be assigned a 60 percent evaluation.  
38 C.F.R. § 4.71(a), DC 5162 (2002).  Amputation of a leg 
with defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by natural 
knee action may also be assigned a 60 percent evaluation, 
under DC's 5163 and 5164.  38 C.F.R. § 4.71(a).  Amputation 
of a lower extremity at the upper third of the thigh warrants 
an 80 percent evaluation if the point of amputation is at or 
above a point one-third of the distance from the perineum to 
the knee joint, measured from the perineum.  38 C.F.R. 
§ 4.71(a), DC 5161 (2002).  Finally, the maximum rating 
available for a thigh amputation as provided by DC 5160 is 90 
percent, for amputation with disarticulation, with loss of 
the extrinsic pelvic girdle muscles.  38 C.F.R. § 4.71(a), DC 
5160 (2002).

In this regard and with respect to the claim for an 
evaluation in excess of 30 percent for the postoperative 
residuals, medial meniscus and cruciate ligaments of the left 
knee, the Board notes that effective February 1, 1999, the 
veteran's left knee degenerative arthritis, postoperative 
total knee arthroplasties has been assigned a 60 percent 
disability evaluation.  As noted, he has also been assigned a 
separate 30 percent rating for his other left knee 
disabilities involving the medial meniscus and cruciate 
ligaments.  Moreover, in a September 2002 rating decision in 
which the RO granted service connection for thrombophlebitis 
of the left lower extremity, the veteran is in receipt of an 
80 percent combined disability evaluation (exclusive of the 
periods for which a 100 percent evaluation was in order) for 
disabilities of the left lower extremity including the two at 
issue here from April 26, 1993.  As noted above, the 
amputation rule precludes a combined rating in excess of 80 
percent for disabilities of an extremity were amputation to 
be performed from the upper third of the thigh or a maximum 
90 percent for disarticulation of the thigh with loss of 
extrinsic pelvic girdle muscles.  Thus, with regard to the 
left lower extremity, all service-connected disabilities of 
that extremity may, in theory, make the maximum rating under 
the amputation rule up to 90 percent (DC 5160).  

The Board notes further that the above the knee elective 
amputation level at the middle or lower thirds of the thigh 
mandates no more than a 60 percent rating.  In this case, a 
60 percent evaluation was assigned the veteran's service-
connected degenerative arthritis of the left knee, 
postoperative total knee arthroplasties alone from February 
1, 1999.  As noted, a separate 30 percent evaluation for 
postoperative residuals of medial meniscus and cruciate 
ligaments of the left knee with osteochondritis dissecans has 
been in effect from April 20, 1971.  Because of the 
disabilities of the left knee at issue in this appeal, 
elective amputation at the site above it in the lower portion 
of the thigh would allow for a 60 percent rating but no more.  
Thus, because of the amputation rule set forth in 38 C.F.R. 
§ 4.68, an evaluation in excess of 30 percent for the 
postoperative residuals, medial meniscus and cruciate 
ligaments of the left knee from February 1, 1999 is precluded 
by regulation. 

Based on the above criteria, the Board finds that the 
veteran's medical meniscus and cruciate ligament disability 
picture more nearly approximates the criteria for the 30 
percent evaluation that the RO assigned pursuant to DC 5257, 
and that from April 26, 1993 to November 18, 1997, the 
veteran's left knee degenerative arthritis disability picture 
more nearly approximated the criteria for the 30 percent 
evaluation the RO assigned pursuant to DC 5010.    

As previously indicated, the veteran served on active duty 
from October 1953 to February 1959.  During this time period, 
the veteran expressed left knee complaints, including pain, 
swelling, tenderness and locking, and underwent left knee 
surgery, during which examiners saucerized an area of 
osteochondritis dissecans and excised a frazzled portion of 
the anterior cruciate ligament.  Examiners also noted 
chondromalacia of the patella and indicated that the veteran 
had slightly decreased functional capacity of the left knee.   

Following discharge from service from 1962 to 1983, the 
veteran received VA and private outpatient left knee 
treatment, including injections, and underwent surgery for a 
ruptured medial meniscus and a partially ruptured anterior 
cruciate ligament of the left knee.  He also underwent 
multiple VA examinations of his left knee.  During outpatient 
treatment visits and VA examinations, examiners noted that 
the veteran had healed, non-tender scars on the left knee, 
pain, discomfort at the extremes of squatting, palpable 
crepitus on manipulation of the left knee, slight effusion, 
edema, limitation of motion, and a stable joint.  As well, 
examiners noted that the veteran had left knee arthritis.

It does not appear that the veteran sought left knee 
treatment from 1984 to 1992.  In April 1993, however, he 
filed a written statement indicating that his left knee 
disability had worsened.  In support of his claim, he 
submitted an April 1993 VA outpatient treatment record 
showing that he had severe degeneration, slight left knee 
subluxation and joint space narrowing on x-rays.  In 
response, the RO afforded the veteran a VA joints examination 
in June 1993, at which time an examiner noted a grossly 
swollen left knee, a scar, range of motion from 0 to 90 
degrees, and intact ligaments with marked laxity of the 
lateral collateral ligaments.  He diagnosed, in pertinent 
part, severe hypertrophic degenerative joint disease with 
minimal supratellar effusion.  

During VA outpatient treatment rendered from April 1996 to 
October 1997, examiners noted that the veteran had worsening 
left knee pain, range of motion of the left knee from 5 to 
120 degrees, crepitus, and minimal joint line tenderness.  
X-rays showed severe degenerative joint disease of the left 
knee.  During a VA joints examination conducted in April 
1997, the veteran reported that his left knee was painful 
when standing for long periods and very loose.  The examiner 
noted a well-healed scar on the left knee, edema of 3+, range 
of motion from 20 to 60 degrees, a bony abnormality, and 
effusion.  

In November 1997, the veteran underwent a total left knee 
arthroplasty, during which the veteran's left knee 
deformities were corrected.  Thereafter, he began physical 
therapy, developed increasing left knee effusion, which 
eventually resolved following the placement of a firm 
compressive wrap, regained range of flexion to 85 or 90 
degrees and no longer had severe pain, and was able to weight 
bear.  On discharge, an examiner again diagnosed severe 
degenerative arthritis of the left knee.  In September 1998, 
the veteran was again hospitalized after complaining of a 
painful left knee and decreased range of motion.  An examiner 
noted that the veteran had 4+ effusion of the left knee with 
warmth.  These findings necessitated irrigation and 
debridement of the left knee twice and an open synovectomy.  

During VA outpatient treatment rendered from December 1997 to 
June 1999, the veteran reported a stable left knee that had 
been infected since October 1998.  Examiners noted no 
swelling or mild effusion, and range of motion from 5 to 85 
degrees.  In October 1999, the veteran was hospitalized at a 
VA Medical Center for revision of the total left knee 
arthroplasty with removal of the components and placement of 
a spacer and Groshong catheter.

During a private consultation held immediately following the 
hospitalization, a physician noted that the veteran still had 
an antibiotic impregnated cement block in his left knee that 
had not been revised and was causing moderate to severe pain 
and an inability to ambulate.  The physician also noted that, 
although he was unable to test the stability of the veteran's 
left knee due to pain, he suspected that instability existed.  
He recorded swelling with 1-2+ effusion and increased 
temperature, flexion to 25 degrees with pain, extension to 15 
degrees, flexion contracture of 15 degrees, and normal 
McMurray and Drawer's signs.  He diagnosed failed total left 
knee arthroplasty with infection and indicated that the 
veteran was fully disabled as a result of his left knee 
problem.  In November 1999, the veteran was again 
hospitalized at a VA Medical Center for treatment of the 
infection, which was found to be due to the placement of a 
Groshong catheter.  During follow-up VA treatment rendered 
from December 1999 to January 2000, examiners noted 
improvement.  They also noted no warmth, erythema or 
induration, flexion contracture of 10 degrees, and some edema 
and drainage.  In February 2000, the veteran was hospitalized 
at a VA Medical Center for stage two revision of the total 
left knee arthroplasty.  X-rays showed good alignment of the 
knee prosthesis.

Since then, the veteran has undergone three VA examinations, 
during which he reported pain, instability, stiffness, 
weakness, fatigue and lack of endurance in the left knee.  He 
also reported that he used a cane to walk.  Examiners noted 
that there were no signs of abnormal weight-bearing, that the 
veteran wore a knee brace and often used a cane to walk, and 
that he had abnormal posture with a tendency to walk bent 
forward with a limp and stiff gait.  Examiners also noted 
that the veteran had: multiple non-tender left knee scars 
that did not adhere to underlying tissue, were not associated 
with underlying tissue loss or keloid formations and were not 
disfiguring; limited function on standing and walking; 
swelling; abnormal movement; moderate instability; flexion to 
110 or 130 degrees with pain; extension to zero degrees with 
pain; pain and lack of endurance on range of motion testing; 
and an inability to squat. 

A.  Postoperative Residuals, Medial Meniscus and Cruciate 
Ligaments, Left Knee, with Osteochondritis Dissecans 

The above evidence establishes that, for many years, the 
veteran's left knee disability has been productive, in part, 
of slight subluxation and severe lateral instability, thereby 
necessitating the frequent use of a brace or cane.  Such 
instability warrants a 30 percent, or the maximum, evaluation 
under DC 5257.  An evaluation in excess of 30 percent is not 
assignable for this disability, however, because the evidence 
of record does not show that residuals of the veteran's 
medial meniscus and cruciate ligament repairs cause 
limitation of extension of the left knee to at least 30 
degrees or ankylosis of the left knee to a degree that would 
warrant a higher evaluation.  Rather, to the extent the 
veteran's limitation of motion is severely hindered by his 
left knee, examiners have attributed such limitation of 
motion to the veteran's left knee arthritis, which is 
separately evaluated pursuant to the previously noted GC 
opinions.  

B.  Degenerative Arthritis, Left Knee, Postoperative Total 
Knee Arthroplasties - April 26, 1993 to November 18, 1997

From April 26, 1993 to November 18, 1997, the veteran did not 
undergo frequent left knee evaluations.  However, during that 
time frame, one examiner diagnosed severe degenerative 
arthritis while another noted range of extension limited to 
20 degrees.  As previously indicated, arthritis that causes 
such limitation of motion warrants a 30 percent evaluation 
under DC 5261.  An evaluation in excess of 30 percent is not 
assignable for the veteran's left knee arthritis, however, 
because there is no evidence of record that this disability 
caused greater limitation of extension even with 
consideration of the factors set forth in Deluca, supra.  See 
also 38 C.F.R. §§ 4.40, 4.45 (2002).   In fact, during other 
evaluations conducted during the time period at issue, the 
veteran exhibited greater range of extension, specifically, 
to 0 and 5 degrees.  Moreover, no examiner ever noted 
ankylosis of the left knee or nonunion of the tibia and 
fibula with loose motion.   



C.  Conclusion

There is no indication that the schedular criteria are 
inadequate to evaluate either of the veteran's separately 
evaluated left knee disabilities.  The veteran does not 
assert, and the evidence does not establish, that, during the 
time periods at issue, either of these disabilities, alone, 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization.  While, on several 
occasions, examiners opined that the veteran's service-
connected left knee disability rendered the veteran unable to 
work, the examiners offered these opinions immediately before 
or after the veteran had received treatment for related 
infections or undergone left knee surgery.  During subsequent 
follow-up visits, examiners noted improvement and did not 
indicate that the residual left knee symptoms still rendered 
the veteran unemployable.  Further, the Board notes that 
although the RO in a September 2002 rating decision has 
determined that the veteran is entitled to a total disability 
rating based on individual unemployability effective from 
April 26, 1993, that favorable determination was based not 
only on the veteran's left knee disabilities but also his 
service-connected thrombophlebitis of the left lower 
extremity.  Accordingly, the veteran's claims for increased 
evaluations do not present such exceptional or unusual 
disability pictures as to render impractical the application 
of the regular schedular standards.  The Board is thus not 
required to remand either of these claims to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board concludes that the criteria 
for evaluations in excess of 30 percent for postoperative 
residuals, medial meniscus and cruciate ligaments, left knee, 
with osteochondritis dissecans, and in excess of 30 percent 
for degenerative arthritis, left knee, postoperative total 
knee arthroplasties, from April 26, 1993 to November 18, 
1997, have not been met.  In reaching its decision, the Board 
considered the complete history of the disabilities at issue 
as well as the current clinical manifestations and the effect 
the disabilities have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.

II.  Claim for an Earlier Effective Date 

The veteran seeks an earlier effective date for the 
assignment of a 60 percent evaluation for degenerative 
arthritis, left knee, postoperative total knee 
arthroplasties.  Initially, in a rating decision dated 
February 2000, the RO assigned this benefit an effective date 
of October 25, 1999.  The veteran then initiated an appeal of 
the RO's decision claiming that his arthritis had rendered 
him at least 60 percent disabled since February 1999.  
Thereafter, in a rating decision dated October 2000, the RO 
awarded the veteran an earlier effective date of February 1, 
1999, the date identified by the veteran, for the assignment 
of a 60 percent evaluation for degenerative arthritis, left 
knee, postoperative total knee arthroplasties.  Nonetheless, 
the veteran's representative has continued to dispute the 
effective date assigned.  He has not indicated the basis of 
his dispute.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2002).  Unless otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the appellant's claim.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).

Section 5110(b)(2) of title 38 of the United States Code 
specifically provides otherwise by indicating that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o) (2002) (which provides that, in a claim 
for an increase, the effective date of the increase will be 
the date of receipt of claim or date entitlement arose, 
whichever is later); 38 C.F.R. § 3.400(o)(2) (2002) (which 
provides that, if the claim is not received within 1 year 
from the date entitlement arose, the effective date is the 
date of receipt of claim); Harper v. Brown, 10 Vet. App. 125, 
126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) applies 
when the increase in disability precedes the filing of the 
claim and the claim is received within one year of the 
increase).  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2002); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2002); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2002).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2002).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2002).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2002). 

As previously indicated, in this case, by rating decision 
dated July 1962, the RO granted the veteran service 
connection for a left knee disability and assigned him a 10 
percent evaluation for that disability.  This rating was 
discontinued in 1967, after the veteran failed to appear at a 
scheduled VA examination.  By rating decision dated August 
1971, the RO reevaluated the veteran's left knee disability 
as 30 percent disabling.  In December 1978, the RO received a 
written statement from the veteran, which was construed as a 
claim of entitlement to an evaluation in excess of 30 percent 
for his left knee disability.  The same month, the RO 
requested information in support of this claim, but the 
veteran did not respond.  

In May 1982, the RO received private medical records from the 
veteran, which were construed as a claim for an increased 
evaluation for a left knee disability.  In July 1982, the RO 
denied this claim and notified the veteran of the decision 
and of his appellate rights with regard to the decision.  In 
October 1982, the RO received a written statement from the 
veteran seeking reconsideration of the May 1982 decision.  In 
August 1983, the RO again denied the veteran's claim for an 
increased evaluation.  In September 1983, the RO notified the 
veteran of the August 1983 decision and of his appellate 
rights with regard to the decision, but the veteran did not 
appeal.  The August 1983 decision is thus final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).

In April 1993, the veteran filed his most recent claim for an 
increased evaluation for a left knee disability, which the RO 
denied in August 1993.  The veteran appealed this decision, 
and in rating decisions dated October 2000 and December 2001, 
the RO granted the veteran separate service connection for 
degenerative arthritis, left knee, postoperative total knee 
arthroplasties, and assigned that disability evaluations of 
30 percent, effective from April 1993, 100 percent, effective 
from November 1997, and 60 percent, effective from January 1, 
1999 pursuant to DCs 5010-5055.

According to these facts, the veteran's increased evaluation 
claim has been pending since April 1993.  Given that the 
effective date of an increased evaluation will be the date of 
receipt of claim or date entitlement arose, whichever is 
later, the Board must make a determination as to when it was 
factually ascertainable that the veteran's left knee was 60 
percent disabling.  In the preceding section of this 
decision, the Board discussed this matter, concluding that 
the veteran's postoperative left knee degenerative arthritis 
was not entitled to a rating in excess of 30 percent from 
April 26, 1993 to November 18, 1997, the date of the initial 
left knee arthroscopy (as noted above, a temporary total 
rating was in effect from November 19, 1997 to January 31, 
1999).  Based on the rationale noted in that section, the 
Board now finds that it was not factually ascertainable that 
the veteran's left knee arthritis was 60 percent disabling at 
any time prior to November 1997 based on the rating criteria 
applicable for that time period.  

Inasmuch as the veteran's most recent claim for an increased 
evaluation for a left knee disability was received by the RO 
in April 1993 and it was not factually ascertainable that the 
veteran's left knee disability was 60 percent disabling at 
any time prior to November 1997 under the applicable rating 
criteria as set forth above, the Board concludes that the 
criteria for an effective date prior to February 1, 1999, for 
the assignment of a 60 percent evaluation for degenerative 
arthritis, left knee, postoperative total knee 
arthroplasties, have not been met.  The preponderance of the 
evidence is against this claim; it must therefore be denied.  
Again, the Board considered the applicability of the benefit-
of-the-doubt doctrine, but as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.

III.  Claim for Special Monthly Compensation

The veteran claims that he is entitled to special monthly 
compensation for his service-connected left knee disability 
because, from July 1998 to March 2000, the severity of that 
disability necessitated daily assistance from family members.  

Special monthly compensation, or increased compensation, is 
payable to a veteran in need of regular aid and attendance as 
the result of a service-connected disability.  38 U.S.C.A. § 
1114(r) (West 2002); 38 C.F.R. § 3.350(h) (2002).  The 
following factors will be accorded consideration in 
determining that need: inability of veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of veteran to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the veteran 
remain in bed.  The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
condition as a whole. The evidence must establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
veteran's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352 (2002).

Special monthly compensation is also payable pursuant to 38 
U.S.C.A. § 1114(s) (West 2002) and 38 C.F.R. § 3.350(i) 
(2002), where the veteran has a single service-connected 
disability rated as 100 percent disabling, and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.

In this case, special monthly compensation is not payable 
pursuant to 38 U.S.C.A. 
§ 1114(r), because the objective evidence of record does not 
show that from July 1998 to March 2000, the veteran was 
bedridden or required the regular aid and attendance of 
another person with regard to such functions as dressing 
himself, keeping himself ordinarily clean and presentable, 
adjusting a special prosthetic or orthopedic device, feeding 
himself, or protecting himself from the hazards or dangers 
incident to his daily environment.  During this time period, 
the veteran sought VA hospitalizations for infections and was 
able to attend regularly VA outpatient visits.  Records of 
this treatment do not indicate that the veteran's left knee 
disability rendered the veteran in need of regular aid and 
attendance.  Rather, they show that he occasionally required 
the care of home health nurses, who administered medication 
and checked on the status of the veteran's health, and his 
stepson, who transported the veteran to and from inpatient 
and outpatient visits.  In October 1998, the veteran reported 
that he lived with his adult stepson and that, with his care, 
daily assistance was not required.  He did not, however, 
indicate that the type of care the stepson provided included 
dressing, cleaning, feeding or protecting the veteran.  To 
the contrary, during a post-surgical visit in November 1999, 
the veteran reported that he used a wheelchair and crutches 
at home to assist in ambulating, but that otherwise, he was 
independent.  At a December 2000 examination, the veteran 
reported that he could brush his teeth, dress himself, and 
shower although he indicated that he could not vacuum, do 
prolonged shopping or walking, mow the lawn or garden.   

Special monthly compensation also is not payable pursuant to 
38 U.S.C.A. 
§ 1114(s), because although the evidence establishes that 
during some of the time period extending from July 1998 to 
March 2000, the veteran had a single service-connected 
disability rated as 100 percent disabling, he did not have 
additional service-connected disability involving different 
anatomical segments or bodily systems independently ratable 
at 60 percent.  Rating decisions reflect that, instead, the 
veteran had additional service-connected disabilities 
involving the same anatomical segments independently ratable 
at 60 percent.  In addition, there is no evidence 
establishing that, from July 1998 to March 2000, the veteran 
was substantially confined to his dwelling and the immediate 
premises or to the ward or clinical areas of an institution 
by reason of service-connected disabilities.  As previously 
indicated, during that time period, he attended outpatient 
visits and reported engaging in other outside daily living 
activities.

Given the foregoing, the Board concludes that the criteria 
for special monthly compensation based on the need for 
regular aid and attendance or by reason of being housebound 
have not been met.  The preponderance of the evidence is 
against this claim; it must therefore be denied.  The Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.



ORDER

An evaluation in excess of 30 percent for postoperative 
residuals, medial meniscus and cruciate ligaments, left knee, 
with osteochondritis dissecans is denied.

An evaluation in excess of 30 percent for degenerative 
arthritis, left knee, postoperative total knee 
arthroplasties, from April 26, 1993 to November 18, 1997, is 
denied.

An effective date prior to February 1, 1999, for the 
assignment of a 60 percent evaluation for degenerative 
arthritis, left knee, postoperative total knee arthroplasties 
is denied. 

Special monthly compensation based on the need for regular 
aid and attendance or by reason of being housebound is 
denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

